20-30960-hcm Doc#19 Filed 11/23/20 Entered 11/23/20 08:16:18 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.



  Signed November 20, 2020.

                                                            __________________________________
                                                                   H. CHRISTOPHER MOTT
                                                            UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


  United States Bankruptcy Court for the Western District of Texas/El Paso Division

   STUART C. COX, CHAPTER 13 TRUSTEE
   1760 N. Lee Trevino Drive
   El Paso, TX 79936                                     Case Number: 20-30960-HCM Chapter 13

                                                                ORDER CONFIRMING THE PLAN

   IN RE: JOHN D GABRIEL

           123 ROY SMITH #1305
           SAN ANTONIO, TX 78215

   Debtor's SSN: ###-##-6199                             TANZY & BORREGO LAW OFFICES PLLC
                                                         2610 MONTANA AVE.
                                                         EL PASO, TX 79903-3712



                                     ORDER CONFIRMING THE PLAN

  The Debtor represents in order to obtain plan Confirmation that the Chapter 13 Plan of Debtor(s) (hereinafter
  "Debtor") has been transmitted to all creditors. Further the Debtor represents that the Debtor's plan, or
  amended plan filed on 08/28/2020, and hereafter referred to as the plan, satisfies the requirements of 11
  U.S.C. § 1325.

          Accordingly, it is ORDERED that

          (1) The Chapter 13 Plan is confirmed.

          (2) Unless otherwise provided below or by other Court order, property of the estate shall not revest
              in Debtor until the earlier of discharge of Debtor or dismissal of the case; and

          (3) Notwithstanding any provision of the plan, a creditor must timely file a proof of claim with the
              clerk of Court in order to receive a distribution under this plan.
20-30960-hcm Doc#19 Filed 11/23/20 Entered 11/23/20 08:16:18 Main Document Pg 2 of 2




          (4) The debtor will amended Schedules I and J due on March 2021 with proof of income.

  The Clerk is directed to serve a copy of this Order upon Debtor(s), counsel for Debtor(s), the Trustee, and all
  creditors and parties who have filed a notice of appearance in the case.

          IT IS SO ORDERED.


                                                       ###

  Confirmation Recommended by

  /s/ Stuart C. Cox
  STUART C. COX, CHAPTER 13 TRUSTEE
  1760 N. Lee Trevino Drive
  El Paso, TX 79936
